597903DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Remarks 

Receipt of Applicant’s Amendment file on 06/11/2021 is acknowledged. The amendment includes cancelation of claims 2-3, 11-12 while claims 1, 4, 10 and 13 are amended.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/10/2020 has been received and considered. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Specification
The applicant’s specification submitted is acceptable for examination purposes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 5-8, 10, 13-17 are Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (U.S. Pub. No. 2018/0089041 A1) in view of Zhang et al. (U.S. Pub. No. 2019/0342103 A1), further in view of CHOW et al. (U.S. Pub. No. 2017/0048216 A1).
Regarding claim 1, Smith teaches a server for processing a database query, the server associated with a distributed ledger, one or more databases and a cryptographic structure, the cryptographic structure having a plurality of nodes (Fig. 1, paragraph [0020], [0022], [0024], the query-optimizer ledger system is interpreted as a server for processing a database query, the server associated with a distributed ledger; Fig. 5 illustrates one or more master tables; paragraph [0032]-[0034], a Merkle tree storing hash value is interpreted as a cryptographic structure), the server comprising: at least one processor; and at least one memory including computer program code; the at least one memory and the computer program code  (paragraph [0022], [0024]) configured to, with the at least one processor, cause the server at least to: 
extract information stored in the distributed ledger and reorganize said information in the one and more databases (Fig. 5, paragraph [0038], line 1-12, paragraph [0041], [0044], 
generate one or more fingerprints for the one or more databases, wherein a respective fingerprint for an individual database includes a cryptographic hash value calculated for data stored in the individual database (paragraph [0032]-[0033], hashing the transaction data then store the hash value to the nodes of Merkle Tree);
store the one or more fingerprints in the plurality of nodes (paragraph [0032]-[0033], hashing the transaction data then storing the hash value to the nodes of Merkle Tree);
receive an input requesting a database query result to the database query (paragraph [0042], [0063], receiving a request to query the distributed ledger transaction data, a query may be regarding any attribute of the transaction data); 
determine the database query result based on the one or more databases in response to the input (paragraph [0042], [0063], [0043], after the query is executed, results are returned to the requestor).
Smith does not explicitly disclose: determine one or more fingerprints of the databases associated with the database query result, and a verifying value in response to the determined one 
Zhang teaches: determine one or more fingerprints of the databases associated with the database query result, and a verifying value in response to the determined one or more fingerprints, the verifying value being one that is used to verify if the determined one or more fingerprints are part of the cryptographic structure (paragraph [0049]-[0050], [0052]-[0055], verifying the correctness and completeness of the query results using signature of the auxiliary authentication information in regards to the hash value; also see paragraph [0040]-[0042]).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include determining one or more fingerprints of the databases associated with the database query result, and a verifying value in response to the determined one or more fingerprints, the verifying value being one that is used to verify if the determined one or more fingerprints are part of the cryptographic structure into query Optimized distributed ledger system of Smith.
Motivation to do so would be to include determining one or more fingerprints of the databases associated with the database query result, and a verifying value in response to the determined one or more fingerprints, the verifying value being one that is used to verify if the determined one or more fingerprints are part of the cryptographic structure to provide verification of a social media data query-result (Zhang, paragraph [0009], line 1-2).
Smith as modified by Zhang do not explicitly disclose: store the one or more fingerprints in the distributed ledger, thereby allowing a user of the server to verify the one or more databases without a need to trust the server.

It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include storing the one or more fingerprints in the distributed ledger, thereby allowing a user of the server to verify the one or more databases without a need to trust the server into query Optimized distributed ledger system of Smith.
Motivation to do so would be to include storing the one or more fingerprints in the distributed ledger, thereby allowing a user of the server to verify the one or more databases without a need to trust the server to overcome several drawbacks, especially when used to tracks assets in secure, high-risk, and/or sensitive context (CHOW, paragraph [0003]).
Regarding claim 4, Smith as modified by Zhang and CHOW teach all claimed limitations as set forth in rejection of claim 1, further teach wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the server to, in 
Regarding claim 5, Smith as modified by Zhang and CHOW teach all claimed limitations as set forth in rejection of claim 1, further teach wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the server to further receive, from a verification server, the cryptographic structure storing the one or more fingerprints associated with the one or more databases in the plurality of nodes (Zhang, paragraph [0047]-[0054], reconstructing the Merkle Hash Tree structure based on the auxiliary authentication information; the verification objects contained all the related auxiliary information and signatures).
Regarding claim 6, Smith as modified by Zhang and CHOW teach all claimed limitations as set forth in rejection of claim 1, further teach wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the server to: identify one or more nodes within the cryptographic structure associated with each of the determined one or more fingerprints (Zhang, paragraph [0032], paragraph [0047]-[0050], identifying nodes within the graph G to include auxiliary authentication information); and generate at least one verifying value associated with the one or more identified nodes, the at least 
Regarding claim 7, Smith as modified by Zhang and CHOW teach all claimed limitations as set forth in rejection of claim 6, further teach wherein the cryptographic structure comprises a Merkle-Patricia Tree, and wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the server to: identify one or more nodes within the cryptographic structure that forms a path from a top node to a base node, the top node associated with a first character and the base node associated with a last character of a fingerprint in the one or more fingerprints (Zhang, paragraph [0042]-[0043], paragraph [0049], paragraph [0052]-[0054], using the concatenating of node including the siblings of itself, its parent’s parent, etc. of the cryptographic auxiliary information in form of Merkle Hash Tree to match against the signed on in the verification object).
Regarding claim 8, Smith as modified by Zhang and CHOW teach all claimed limitations as set forth in rejection of claim 7, further teach wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the server to: generate verifying values of one or more sibling nodes of the one or more identified nodes within the cryptographic structure (Zhang, paragraph [0043], paragraph [0049], paragraph [0052]-[0054], using the concatenating of node including the siblings of itself, its parent’s parent, etc. to match against the signed verification object).
As per claim 10, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 1 and is similarly rejected.
As per claim 13, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 4 and is similarly rejected.
As per claims 14-17, this claim is rejected on grounds corresponding to the arguments given above for rejected claims 5-8 and is similarly rejected.
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (U.S. Pub. No. 2018/0089041 A1) in view of Zhang et al. (U.S. Pub. No. 2019/0342103 A1) and CHOW et al. (U.S. Pub. No. 2017/0048216 A1), further in view of Lee (U.S. Patent No. 10,554,401 B1).
Regarding claim 9, Smith as modified by Zhang and CHOW teach all claimed limitations as set forth in rejection of claim 7 or 8, further teach wherein the plurality of nodes in the Merkle-Patricia tree comprise one or more of a key/value pair or a branch node (Zhang, paragraph [0040]-[0042], constructing the Merkle Hash Tree with plurality of nodes using the hash function ), wherein the key in the key/value pair is associated with a character of a corresponding fingerprint in the one or more fingerprints (Zhang, paragraph [0040]-[0042], paragraph [0047], the hash of node in regards to the signature of cryptographic auxiliary information represent the key in the key/value pair is associated with a character of a corresponding fingerprint in the one or more fingerprints) but do not explicitly disclose the value in the key/value pair is associated with a location of the distributed ledger where the corresponding fingerprint is stored.
Lee teaches the value in the key/value pair is associated with a location of the distributed ledger where the corresponding fingerprint is stored (access information include one or more secret, private key having a corresponding public key, access information may further include a 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include the value in the key/value pair is associated with a location of the distributed ledger where the corresponding fingerprint is stored into verification of social media information of Zhang.
Motivation to do so would be to include the value in the key/value pair is associated with a location of the distributed ledger where the corresponding fingerprint is stored to address issue with tradeoffs concerning the security and back-up of those secret keys (Lee, col. 2, line 1-2).
As per claim 18, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 9 and is similarly rejected.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 10 have been considered but are moot in view of the new ground(s) of rejection (See new references of Smith and CHOW).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401.  The examiner can normally be reached on M-F 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/KEN HOANG/Examiner, Art Unit 2168